UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7646


RICKY LAMAR TURNER,

                Plaintiff - Appellant,

          v.

COMMISSIONER, Virginia Department of Motor Vehicles,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-01303-TSE-JFA)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lamar Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky Lamar Turner appeals the district court’s orders

denying    relief    on   his    42   U.S.C.      § 1983   (2012)     complaint     and

denying his motion for reconsideration.                    We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the   reasons       stated      by    the       district   court.          Turner    v.

Commissioner, No. 1:12-cv-01303-TSE-JFA (E.D. Va. Aug. 23, 2013;

Oct. 1, 2013).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and    argument        would   not   aid   the   decisional

process.

                                                                             AFFIRMED




                                            2